COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Cara Dawn Gambini v. The State of Texas

Appellate case number:     01-12-00395-CR

Trial court case number: 1772383

Trial court:               County Criminal Court at Law No. 14 of Harris County, Texas

       The Rules of Appellate Procedure require that a certification from the trial court of the
appellant’s right to appeal be filed in every criminal case in which the trial court enters a
judgment or other appealable order. See TEX. R. APP. P. 25.2(a)(2). No certification of the
appellant’s right to appeal appears in the record of the underlying proceedings filed in this Court.
       Accordingly, we abate this appeal and remove it from this Court’s active docket.
        We direct the trial court to conduct a hearing at which a representative of the Harris
County District Attorney’s Office and appellant’s counsel, John K. George, shall be present.
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at the
trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing. 1
        At the hearing, the trial court shall determine whether a certification of appellant’s right
to appeal was completed but omitted from the clerk’s record in this case. If so, the trial court
shall order that the certification be included in a supplemental clerk’s record to be filed in this
Court. If no certification was completed, the trial court shall complete a certification of the
appellant’s right to appeal. The certification must be signed by the trial court, appellant, and
appellant’s counsel.
        The trial court shall have a court reporter record the hearing, and a reporter’s record of
the hearing shall be filed in this court within 20 days of the date of this order. A supplemental
clerk’s record containing the completed certification of appellant’s right to appeal shall be filed
with the Clerk of this Court within 20 days of the date of this order.

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides
       for a simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or appellant. On
       request of appellant, appellant and her counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the attorney representing the State.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: September 18, 2012